DETAILED ACTION
Claims 1-10 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 8 includes the recitation of “said step (C),” which is indefinite because no recitation of “step (C)” is present in claim 8 or claims 1-3.  The examiner interprets the instant claim to refer to the claimed heating of said precipitate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2013090517) in view of Turcotte et al. (US 6,228,283).
Regarding claim 1, Chen et al. discloses a method of removing solder material from printed circuit board materials through chemical means [0001, 0009-0011]; wherein said method includes the steps of exposing said materials to a first composition to effectuate chemical removal of solder by dipping in a volume of the first composition, followed by subsequent collection for further processing [0039, 0048, 0164].  The examiner considers the disclosed first 
As stated previously, Chen et al. discloses inclusions of 0.01 to 5 weight percent of passivating agents; however, Chen et al. does not expressly teach that said passivating agents are specifically trisodium phosphate and potassium carbonate as claimed.  Turcotte et al. discloses compositions for inhibiting corrosion of metals [abstract]; wherein said composition includes, among other inclusions, trisodium phosphate for inhibiting cavitation erosion corrosion, as well as potassium carbonate as a metal salt corrosion inhibitor [col.7 ln.25-32, col.9 ln.54-64].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Chen et al. by including the trisodium phosphate and potassium carbonate of Turcotte et al. as the passivating agents of Chen et al. such that corrosion inhibition of metal (ie. passivation) can be desirably achieved.  
Regarding the claimed inclusion ranges, the examiner notes that 0.1 to 20 weight percent of trisodium phosphate and potassium carbonate, respectively, as a stripping additive in an amount of 20 to 50 percent results in trisodium phosphate in an amount of approximately 0.02 to 10 percent relative to the stripping solution as determined by the examiner.  Turcotte et al. further discloses including trisodium phosphate in an amount of 0.5 to 2 weight percent for inhibiting cavitation erosion corrosion [col.9 ln.54-64].  Although Turcotte et al. does not expressly teach a potassium carbonate inclusion amount, Turcotte et al. further discloses potassium carbonate and nitrates to be art-recognized equivalents for salt corrosion inhibitors, wherein said nitrates are included in an amount of 0.001 to 10 weight percent [col.7 ln.25-61].  See MPEP 2144.06(II).   The examiner submits that one of ordinary skill would have reasonably obtained a potassium carbonate inclusion amount similar to the nitrate inclusion amount because potassium carbonate and nitrates are disclosed to be art-recognized equivalents, as stated previously.  Therefore, the examiner notes that the disclosed inclusion amounts of Turcotte et al. further overlap with the instantly 
Regarding claims 5-6, Chen et al. and Turcotte et al. disclose the method of claim 1 (see previous).  Chen et al. and Turcotte et al. do not expressly teach the solution bath temperature as claimed.  However, absent evidence to the contrary, the examiner submits that one of ordinary skill would have reasonably utilized a bath at ambient conditions (ie. room temperature), as would have been reasonably recognized by one of ordinary skill.  The examiner notes that room temperature falls within the instantly claimed temperature range.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2013090517) and Turcotte et al. (US 6,228,283) as applied to claim 1 above, and further in view of Johnson et al. (US 3,540,840).
Regarding claim 2, Chen et al. and Turcotte et al. disclose the method of claim 1 (see previous).  As stated previously, Chen et al. discloses that subsequent processing can be performed after removal of the solder material; however, Chen et al. and Turcotte et al. do not expressly teach that said subsequent processing includes a step of adding an alkaline solution in order to obtain a precipitate.  Johnson et al. discloses a method of recovering tin from a tin-bearing solution [abstract]; wherein said method includes treating said tin-bearing solution with an alkali metal hydroxide solution such that tin can be precipitated as an alkali metal stannate and subsequently recovered through filtration [col.1 ln.63-68].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Chen et al. and Turcotte et al. by including 
Regarding claim 7, the aforementioned prior art discloses the method of claim 2 (see previous).  Johnson et al. further discloses that the alkali metal hydroxide can be potassium hydroxide or sodium hydroxide [col.2 ln.58-65].
Claims 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2013090517), Turcotte et al. (US 6,228,283), and Johnson et al. (US 3,540,840) as applied to claim 2 above, and further in view of Kim et al. (KR20120035438, machine translation referred to herein).
Regarding claims 3-4 and 8-9, the aforementioned prior art discloses the method of claim 2 (see previous).  The aforementioned prior art does not expressly teach that the obtained precipitate is further heated at 600 to 800 degrees C and reduced under a gas mixture of hydrogen and nitrogen to obtain metallic tin as claimed.  Kim et al. discloses a method of recovering metallic tin from tin hydroxide sludge [0001, 0024]; wherein said method includes obtaining and drying said sludge (ie. the suggested precipitate material of the aforementioned prior art), followed by a subsequent reduction step of heating to a temperature of 550 to 750 degrees C and exposure to a mixed atmosphere of hydrogen and nitrogen in order to obtain pure tin [0029-0034].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a subsequent reduction step as disclosed 
Regarding claim 10, the aforementioned prior art and Kim et al. disclose the method of claim 9 (see previous).  Kim et al. further discloses that the hydrogen partial pressure ranges from 0.3 to 0.7 atm, which the examiner considers to overlap with the instantly claimed gas volume range as claimed based on a total pressure of 1 atm as would have been reasonably recognized by one of ordinary skill absent a concrete teaching to the contrary (ie. 30 to 70 volume percent of hydrogen) [0034].  See MPEP 2144.05(I).  Alternatively, the aforementioned prior art and Kim et al. do not expressly teach the gas mixture ratio as claimed.  However, Kim et al. does teach that the amount of hydrogen is important because too much hydrogen results in increased hydrogen consumption while too little hydrogen yields a slow reaction duration [0036].  In other words, Kim et al. discloses the hydrogen:nitrogen ratio during gaseous reduction for tin recovery to be a result-effective variable that directly affects the processing time and efficiency.  Therefore, the examiner submits that it would not have been inventive to discover the optimal or workable ranges of the hydrogen:nitrogen gas ratio when the general conditions of how said gas ratio affects the process of gaseous reduction for tin recovery is expressly taught by the prior art of Kim et al.  See MPEP 2144.05(II).  Therefore, the examiner considers the instantly claimed ratio to be obvious over the disclosure of Kim et al.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2013090517) and Turcotte et al. (US 6,228,283) as applied to claim 5 above, and further in view of Bell (US 5,755,950).
Regarding claim 6, Chen et al. and Turcotte et al. disclose the method of claim 5 (see previous).  Chen et al. and Turcotte et al. do not expressly teach a temperature of the bath as claimed.  Bell discloses a method for chemical tin stripping [abstract]; wherein the etchant solution is kept at a temperature range of 50 to 150 degrees F such that significant removal of Cu (ie. the substrate material) is prevented [col.4 ln.1-7].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Chen et al. and Turcotte et al. by utilizing the etchant solution temperature of Bell such that significant removal of the substrate can be prevented.  The examiner notes that the overlap between the disclosed temperature range of Bell and that of the instant claim, as determined by the examiner, is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734